Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) a board mounting type connector comprising: a housing to be mounted to a circuit board, the housing having a bottom surface portion to face the circuit board; a plurality of contact portions to be extending from the housing toward the circuit board; and a plurality of protrusions disposed on the bottom surface portion of the housing, and to be protruding from the housing toward the circuit board, wherein the plurality of contact portions are aligned along a width direction at a first position in a fitting direction, the fitting direction being a direction that the connector and a mating connector are to be fit each other, the width direction intersecting the fitting direction, wherein the plurality of protrusions are aligned along the width direction at a second position in the fitting direction, and wherein a distance between the first position and a position of a center of gravity of the connector in the fitting direction is longer than a distance between the second position and the position of the center of gravity in the fitting direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         02/11/2022